09/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0314



                                 No. DA 22-0314



DAVID ALLEN PEIN,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including October 11, 2022, within which to prepare, serve, and file its

response brief.




BG                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 12 2022